Town of Brighton v West Brighton Fire Dept., Inc. (2019 NY Slip Op 06994)





Town of Brighton v West Brighton Fire Dept., Inc.


2019 NY Slip Op 06994


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.)


MOTION NO. (263/19) CA 18-00655.

[*1]TOWN OF BRIGHTON AND WEST BRIGHTON FIRE PROTECTION DISTRICT, PLAINTIFFS-APPELLANTS, 
vWEST BRIGHTON FIRE DEPARTMENT, INC., DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.